COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 JESUS RICARDO DE HOYOS,                         §
                                                                 No. 08-09-00106-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  341st District Court
 JESUS URBINA,                                   §
                                                                of Webb County, Texas
                   Appellee.                     §
                                                               (TC#2008-CVE-1669-D3)
                                                 §

                                  MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss this appeal pursuant to TEX .R.APP .P.

42.1(a). The parties represent to the Court that they have settled all of the claims and causes of

action pending in the lawsuit below and have agreed to dismiss the appeal. The parties have

complied with the requirements of TEX .R.APP .P. 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be granted.

Therefore, we grant the joint motion to dismiss, and in accordance with the parties’ agreement, costs

are taxed against the party incurring the same. See TEX .R.APP .P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
June 17, 2009

Before Chew, C.J., McClure, and Rivera, JJ.